Order entered August 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00282-CR

                          EMILIO SIERRA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1566708

                                      ORDER

      Before the Court is appellant’s August 18, 2021 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on October 18, 2021. We caution appellant that further

extensions are not favored, and the failure to file a brief by the above date may

result in the appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b).


                                              /s/    LANA MYERS
                                                     JUSTICE